Title: From Thomas Jefferson to George Jefferson, 7 November 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Nov. 7. 1800.

In order to replace the money paid by you to Callender & to carry it into my account with the company, I inclose you an order on the  company for the sum paid, 50. D. so that his name will not appear on their books. I wish you could have visited us this summer; however what is only deferred is not lost. I am Dr. Sir
Your’s affectionately

Th: Jefferson

